Citation Nr: 9925152	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  98-05 209A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' February 1998 decision denying 
entitlement to payment for or reimbursement of medical 
expenses incurred in connection with the veteran's 
unauthorized private medical care at Trinity County Hospital 
on September 7, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from June 1943 to 
October 1945 and from June 1950 to September 1963.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a February 1998 
Board decision.


FINDINGS OF FACT

1.  In February 1998, the Board issued a decision in which it 
concluded that the criteria for payment for or reimbursement 
of the cost of medical expenses incurred in association with 
the veteran's unauthorized private medical care at Trinity 
County Hospital on September 7, 1996, had not been met.  At 
that time it was found that persuasive evidence shows that 
care and services were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health and that a VA facility was feasibly available.

2.  The Board's decision of February 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); and 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400 - 20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On September 7, 1996, the veteran was seen at the Trinity 
County Hospital for complaints of back pain.  An examination 
revealed right paraspinal tenderness.  The diagnosis was 
muscular back pain.  It was recommended that the veteran 
treat his pain with ice, heat and rest.  Advil was prescribed 
for the pain.

A statement, dated in January 1997, from the business office 
manager of Trinity County Hospital was received.  The letter 
indicated that the veteran was placed on a heart monitor upon 
his arrival to the emergency room.  It was further noted that 
the policy of the hospital was to place those with complaints 
of chest pain on a heart monitor.  It was also noted that the 
heart monitor strip was read by the emergency room doctors 
and was found to be negative.  The record reveals that 
service connection had been established for schizophrenic 
reaction, schizo-affective type, evaluated as 100 percent 
disabling; an appendectomy, evaluated as noncompensable; a 
hemorrhoidectomy, evaluated as noncompensable; residuals of a 
fracture of the left transverse process, evaluated as 
noncompensable; allergic rhinitis, evaluated noncompensable; 
and defective hearing of the right ear, also evaluated as 
noncompensable.

In the February 1998 decision, the Board stated, in pertinent 
part:

The evidence of record clearly shows that 
prior authorization for hospitalization 
and treatment at Trinity County Hospital, 
Weaverville, California, on September 7, 
1996, was not obtained from VA.  
Moreover, it has been medically 
determined that the treatment was 
nonemergent and that VA facilities were 
feasibly available.  However, the veteran 
sought treatment at a private facility in 
preference to available VA facilities.  
The Board concludes that under the law, 
payment or reimbursement of expenses 
incurred in association with his 
emergency room treatment on September 7, 
1996, is precluded. 

In March 1998, the moving party sought reconsideration of the 
Board's February 1998 determination.  Reconsideration of this 
determination was denied in May 1998.  In March 1999, the 
moving was provided a copy of the pertinent regulations 
regarding CUE.  In June 1999, the moving party requested 
revision of the Board's February 1998 decision based on CUE.  
The moving party disputed the Board's determination that 
treatment was nonemergent and that VA facilities were 
feasibly available.  The veteran's spouse, a nurse, noted 
that all causes of heart attack are not known and, 
consequently, anything is suspect in causing a heart attack.  
It was her contention that the care was required and that the 
nearest VA medical facility was too far away for such an 
emergency.

Analysis

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error:

(1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111 (West Supp. 1998)).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has totally failed to provide 
any basis for his conclusion that the Board's February 1998 
decision contains CUE.  As stated by the Court, for CUE to 
exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

The moving party has disputed the conclusions and findings 
reached by the Board in February 1998.  This question simply 
disputes the weighing and evaluation of the evidence that can 
not form a valid basis for CUE.  64 Fed. Reg. 2134, 2139 (to 
be codified at 38 C.F.R. § 20.1403).  The statements of the 
veteran and his spouse, along with written argument prepared 
by the veteran's representative, are simply a request for a 
readjudication of the claim on the merits addressed by the 
Board in February 1998.  This is not the purpose of a review 
based upon CUE.  The record before the Board included the 
report from the hospitalization and the subsequent report 
from the business office.  Either piece of evidence would 
support the conclusion that the veteran was not in a medical 
emergency at the time of the admission.   Therefore, it was 
by no means undebatable that the claimant was entitled to the 
benefit. 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth-specific 
allegations of error, either of fact or of law, in the 
February 1998 decision by the Board.  There are no specific 
contentions of error of fact or law in the decision in 
question.  In fact, the contention amounts to a disagreement 
with the outcome of this decision.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decision would have been different but for an alleged 
error.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


